Citation Nr: 0911803	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-42 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for right lower extremity 
radiculopathy from September 23, 2002?

2.  What evaluation is warranted for left lower extremity 
radiculopathy from September 23, 2002?

3.  What evaluation is warranted for a low back strain with 
disc herniation from December 23, 1999?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which granted service connection for 
each claim and assigned initial ratings.  In a March 2006 
rating decision, a 40 percent rating was assigned to the 
Veteran's service-connected low back strain with disc 
herniation, effective December 20, 2004.  In a May 2006 
rating decision, a 20 percent evaluation was assigned to the 
Veteran's service-connected left lower extremity neuropathy, 
effective January 6, 2004.

In August 2005, the Veteran testified before a Decision 
Review Officer at a RO hearing in Newark.  A copy of the 
transcript is of record.

The issues were remanded by the Board in October 2006 for the 
RO to consider new evidence.  The claim is again before the 
Board for appellate review.

Based on June and July 2007 VA examination reports stating 
that the Veteran would not be able to perform his usual 
duties at work due to his service-connected injuries, and his 
increased combined rating, the issue of entitlement to total 
disability based on individual unemployability (TDIU) has 
been raised.  As the claim is not currently developed on 
appeal, it is referred to the RO for development and 
adjudication.


FINDINGS OF FACT

1.  From September 23, 2002 through January 5, 2004 the 
Veteran's right lower extremity radiculopathy has not been 
productive of more than mild incomplete paralysis.

2.  From January 6, 2004, the Veteran's right lower extremity 
radiculopathy has been manifested by moderately severe 
incomplete paralysis.

3.  In correspondence dated in November 2006, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeals of what evaluation is warranted for left 
lower extremity radiculopathy from September 23, 2002 and 
what evaluation is warranted for a low back strain with disc 
herniation from December 23, 1999.


CONCLUSIONS OF LAW

1.  From September 23, 2002 to January 5, 2004, the criteria 
for a rating in excess of 10 percent have not been met for 
right lower extremity radiculopathy.                38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 40 percent rating, but not greater, for right 
lower extremity radiculopathy have been met since January 6, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520.

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
additional pertinent evidence, including following the 
Board's October 2006 remand.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.             38 C.F.R. § 20.204.  The appellant 
has withdrawn the appeals of what evaluation is warranted for 
left lower extremity radiculopathy from September 23, 2002 
and what evaluation is warranted for a low back strain with 
disc herniation from December 23, 1999 in correspondence 
dated in November 2006.  In light of the foregoing, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issues and the appeal to the 
issues is dismissed.



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

As noted in the Introduction, in the September 2003 rating 
decision on appeal, the RO granted service connection for 
right lower extremity radiculopathy and assigned a 10 percent 
evaluation, effective September 23, 2002.  The Veteran argues 
that he warrants an initial evaluation in excess of 10 
percent.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1) (West 2002).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, covering 
ratings for the sciatic nerve, a 10 percent evaluation is 
assigned for mild incomplete paralysis.  A 20 percent 
evaluation is assigned for moderate incomplete paralysis, and 
a 40 percent evaluation for moderately severe incomplete 
paralysis.  A 60 percent evaluation is warranted for severe 
incomplete paralysis, with marked muscular atrophy.

In 2002, the Veteran reported to his private physician with a 
flareup of his radiculopathy.  Heel walk test was normal on 
the right.  The physician noted that the Veteran's back and 
radiculopathy disabilities were severely chronic, and he was 
experiencing an acute exacerbation.  Abnormal neurological 
reflexes of the right lower extremity were reported, which 
the physician determined to be an acute exacerbation at that 
time.

At an April 2003 VA examination, the Veteran complained of 
occasional lower back pain radiating to the buttocks, 
posterior thighs, legs, and to the feet.  He noted that he 
had some numbness in his left foot, and the pain traveled 
more on the left lower extremity than on the right.  A 
physical examination noted motor strength was 5/5 all over 
except at the hips.  Mild atrophy was noted on the 
gastrocnemius muscle on both legs.  Ankle dorsiflexion and 
plantar flexion was -5/5 bilaterally.  Heel and toe walk was 
difficult due to pain.  Deep tendon reflexes were 2+ and 
symmetrical on the upper extremities.  Knee jerks were 2+ 
symmetrical, bilaterally, and ankle jerks were 1+ symmetrical 
bilaterally.  Sensory examination revealed decreased pinprick 
and light touch sensation on both legs and feet in patchy 
areas in the distribution of L4-L5 asymmetrically on both 
lower extremities, slightly more so on the dorsum of the left 
foot and leg.  There was slight decreased pinprick sensation 
also noted on the lateral aspect of the right foot.  The 
Veteran was diagnosed with bilateral lumbosacral 
radiculopathy.  The examining physician noted that the 
Veteran's current pain manifestations could significantly 
limit functional ability during flare ups, especially when 
the joint was used repeatedly over a period of time.  Joint 
movements also exhibited weakened movement, excessive 
fatigability, and sometimes maybe incoordination.  The 
patient was generally described as having a moderate amount 
of symptoms at that time.

In January 2004, the Veteran's private physician submitted a 
report documenting three examinations during December 2003 
and January 2004.  The Veteran had complained of worsening of 
his back pain and frequent episodes of numbness and tingling 
in the inner right thigh.  The Veteran reported difficulty 
ambulating due to pain and weakness in his legs.  
Electrodiagnostic testing of the lower extremities was 
performed on January 6, 2004 and revealed severe left L4-L5 
and L5-S1 radiculopathy and moderately severe right L5-S1 
radiculopathy.  A physical examination showed muscle atrophy 
in the left calf region only.  Muscle testing of the lower 
extremities demonstrated weakness on the right as follows: 
knee extensors 4+/5; ankle dorsiflexors 5-/5; and plantar 
flexors 5/5.  Muscle stretch reflexes on the right revealed 
diminished knee and ankle jerk of 2+.  The Veteran was 
diagnosed with moderately severe right L5-S1 radiculopathy.  
The physician further explained, "[t]his is a patient who 
has had [a] lower back injury which lately has been 
worsening.  He has persistent radicular symptoms, severe to 
the left lower extremity and moderately severe to the right 
lower extremity."

At a September 2005 VA examination, the Veteran was able to 
perform right heel walking without difficulty.  Sensation was 
impaired in bilateral lower extremities involving anterior 
and medial thigh, medial leg, and bilateral foot.  The 
Veteran was only diagnosed with radiculopathy on the left 
side.

In a March 2006 letter to the Board, the Veteran's private 
physician stated that physical examination and clinical 
findings demonstrated that on the right, the patient has 
evidence of mild incomplete paralysis below the knee.

The Veteran was afforded two more VA examination in June and 
July 2007.  In June, the Veteran complained of pain radiating 
from the back down the right lower extremity to the toe area.  
The Veteran's past diagnostic studies, including an 
electromyograph, showed nerve conduction abnormalities 
involving the sciatic nerve.  The Veteran described numbness 
in the toes of the right foot.  Mild atrophy was noted on 
both gastrocnemius muscles, the left more than the right.  A 
sensory examination showed decreased pinprick and light touch 
on the L4-L5, on both lower extremities symmetrically, the 
right more than the left.  The Veteran was diagnosed with 
bilateral lumbosacral radiculopathy.  The physician noted, 
"because the patient's pain is constant and has been 
worsening for the last few years, the lower back stain and 
pain and lumbosacral radiculopathy symptoms are moderately 
severe in nature."  The physician also opined that the 
Veteran's symptoms will affect his physical and sedentary 
employment status to some extent.

In July, the Veteran complained of radiating pain in the 
right dorsal foot and right medial ankle characterized by 
numbness and tingling.  Bilateral motor and sensory 
examination revealed normal results.  Reflexes showed knee 
and ankle jerk of 1+ bilaterally.  The Veteran was diagnosed 
with moderate to severe spinal stenosis with numbness in both 
legs.
The record shows that the Veteran's incomplete paralysis of 
the right leg remained mild until January 6, 2004, where 
electrodiagnostic testing of the lower extremities revealed 
moderately severe right L5-S1 radiculopathy.  The April 2003 
VA examination showed a slight decreased pinprick sensation 
on the lateral aspect of the right foot.  General symptoms of 
the Veteran's back and legs were described as moderate, 
without further clarification.  The record clearly shows that 
at this time, the Veteran's left leg had more serious 
symptoms of pain and numbness when compared to the right leg.  
The actual findings at this time revealed mild symptoms of 
incomplete paralysis of the right leg, and a 10 percent 
evaluation is appropriate for the rating period through 
January 5, 2004.

Since January 6, 2004, the Veteran's symptoms clearly became 
worse.  Although a September 2005 VA examination and a March 
2006 private physician's opinion noted findings of mild 
incomplete paralysis below the knee, the more recent 
examinations in 2007 clearly showed that the Veteran is 
suffering from moderately severe symptoms.  The VA examining 
physician in June 2007 noted that the Veteran's symptoms had 
been worsening over the past few years.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  The Board finds that although the 
Veteran had mixed findings between January 6, 2004 and June 
2007, his symptoms were often described as moderately severe, 
and these findings were also confirmed by electrodiagnostic 
testing.  Therefore, the Veteran is more appropriately 
evaluated at a 40 percent rating for the entire period since 
January 6, 2004.

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disability at issue for which an increased compensation 
benefits is sought on appeal.  38 C.F.R. 
§ 3.321(b)(1).  There is no competent evidence that the 
Veteran's lower right extremity neuropathy has resulted in 
any marked interference with employment, or required frequent 
periods of hospitalization.  The current schedular criteria 
adequately compensate the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.


ORDER

From September 23, 2002 through January 5, 2004 the Veteran's 
right lower extremity radiculopathy has not met the criteria 
for an initial evaluation greater than 10 percent; the appeal 
is denied to this extent.

An initial evaluation of 40 percent, but no higher, for right 
lower extremity radiculopathy is granted from January 6, 
2004, subject to the laws and regulations governing the 
payment of monetary benefits.

The claims of what evaluation is warranted for left lower 
extremity radiculopathy from September 23, 2002 and what 
evaluation is warranted for a low back strain with disc 
herniation from December 23, 1999 are dismissed.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


